Citation Nr: 0524941	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back pain 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1979 until June 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board in October 2000, 
May 2001, June 2003 and April 2004.  On those occasions, 
remands were ordered to accomplish additional development.

Finally, it is noted that the veteran has raised the issue of 
entitlement to an earlier effective date as to his increased 
evaluation for his service-connected low back pain syndrome.  
This matter has not been developed or certified for appeal 
and is therefore referred to the RO for appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's low 
back pain syndrome has been manifested by subjective 
complaints of pain, with radiation to the lower extremities, 
productive of severe limitation of motion, with no more than 
moderate neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for low back pain syndrome, prior to September 23, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4,71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation for orthopedic manifestations of the service-
connected low back pain syndrome, from September 23, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003). 

3.  The schedular criteria for a separate 20 percent 
evaluation for neurologic manifestations of the service-
connected low back pain syndrome, from September 23, 2002 
through September 25, 2003, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, 
and 8526 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

VA letters issued in March 2003, June 2003 and April 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  The VA treatment reports include records from 
Youngstown, Ohio, Cleveland, Ohio, and Pittsburgh, 
Pennsylvania, as identified by the veteran in a July 2004 
statement from the veteran.  

Further regarding the duty to assist, the claims file 
contains documents associated with a disability determination 
of the Social Security Administration (SSA).  Moreover, the 
file includes lay statements in support of the veteran's 
claim.  Furthermore, the veteran's own statements, including 
testimony provided at a March 2001 hearing before the 
undersigned, is affiliated with the claims file.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Testimonial evidence

At his March 2001 hearing before the undersigned, the veteran 
explained that he was taking many medications for his low 
back disability, to include Oxycodone, ultram, Lorazepam, 
Flexeril and Vioxx.  (Transcript "T," at 5-6.)  He also 
indicated that he had received epidural treatment.  During 
such hearing, the veteran described his symptomatology, to 
include sharp pain and muscle spasms in his back and his 
legs.  (T. at 12.)  The veteran also described numbness in 
his lower extremities.  (T. at 13.)  He further noted that he 
had a significant loss of strength in both legs.  (T. at 16.)   
Finally, at this March 2001 hearing, the veteran raised 
complaints as to the adequacy and completeness of his 
February 1999 VA examination.  (T. at 10.)

The veteran has complained of low back pain that greatly 
inhibits his daily activities.  Specifically, in a July 2004 
statement, the veteran reported that he had difficulty 
walking, sleeping, bathing, lifting, driving, standing and 
engaging in sexual intercourse.  He rated his back pain as a 
9 out of 10 in intensity on most days.  On a bad day it was a 
"20 out of 10."  He indicated that he ambulated with a cane 
and a rigid back brace.  The veteran stated that "driving 
was out of the question."  

Additionally, lay statements of record offer detail as to the 
veteran's extensive medication regimen, his complaints of 
pain and his limitations in activity.  One letter noted that 
the veteran could only hold his grandson when sitting down, 
and even then it caused pain.  The veteran was also said to 
be limited in his ability to drive.  Further, he had trouble 
just getting out of bed in the morning.  On bad days, the 
veteran spent most of the time in a chair.  Finally, a May 
2004 statement from D. H. D., RPh. noted that the veteran 
walked with a debilitating gait, using a cane.  That 
individual also observed the veteran wearing a back brace at 
times.  

Medical evidence

VA treatment records dated in 1998 and 1999 reflect 
complaints of back pain.  A March 1998 medical certificate 
indicated a prescription for Vicodin.  A November 1998 report 
indicated complaints a short pinching pain so severe that it 
would cause the veteran to fall down.  The veteran also 
reported numbness in the lower extremities. 

A January 1999 examination provided by P. R. L., M.D., in 
conjunction with the veteran's SSA disability claim revealed 
findings of slightly hypoactive deep tendon reflexes.  There 
was no sensory loss.  Also at that time, there was moderate 
spasm in the lumbar area.  The diagnosis was back pain that 
radiated down the lower extremities and moderate spasm 
prohibiting movement.  The veteran was noted to have 
limitation of activities.

A VA outpatient report dated in February 1999 showed 
decreased sensation to light touch and pinprick on the 
lateral aspect of the left calf.  

Also in February 1999, the veteran was examined by VA.  At 
that time, physical examination was normal and it was noted 
that the physical findings did not support the veteran's 
subjective reports of severe pain.
 
In an April 1999 VA neurology report, the veteran complained 
of muscle spasms when sitting or laying down.  He also 
complained of intermittent numbness and tingling.

A private treatment report dated in July 1999 revealed 
complaints of low back pain rated as a 6 out of 10 in 
intensity.  The pain was dull, sharp, constant and throbbing.  
It occurred daily and also disrupted his sleep.  He also 
reported leg numbness and a burning sensation in his mid to 
lower back.  Another July 1999 report indicated an intact 
sensory examination.  The veteran's gait was normal and 
reflexes were 2+ and symmetrical.  There was a loss of lumbar 
lordosis.  The diagnoses included lumbar radiculopathy.

Private treatment records dated in 2000 from Salem Community 
Hospital show treatment for low back pain, to include a 
series of lumbar epidural steroid blocks.  
An August 2000 reported indicated that the veteran's regimen 
of prescription pain medications was not relieving his 
symptoms.  Another August 2000 report noted that the veteran 
had to avoid lifting, bending and twisting.  As a result, he 
was not able to pursue gardening as he used to enjoy doing.  

In a statement dated in March 2001, V. A. C., D.O., reported 
that the veteran suffered from back pain radiating into his 
legs.  Such pain was aggravated by prolonged standing, 
sitting, walking and lifting.  It was stated that the 
veteran's symptoms were controlled through chronic pain 
medication. 

Private treatment reports dated in 2002 note complaints of 
progressively worsening low back pain.  In a May 2002 
notation, Dr. V. A. C. stated that the veteran was restricted 
to driving 45 minutes per less.

The veteran was next examined by VA in June 2002.  At that 
time, the veteran's gait was somewhat shuffling and straight-
backed.  His gait cadence was abnormal as his strides were 
very short.  The lumbar spine was diffusely tender to 
palpation although there was no pinpoint tenderness.  The 
tenderness was most pronounced in the right paraspinal area.  
His range of motion was as follows:  forward flexion to 20 
degrees; extension to 15 degrees; and, side bending to 10 
degrees bilaterally.  All motion was limited by extreme pain.  
He had a bilateral positive straight leg raise beyond 10 
degrees.  His reflexes were 1+.  Sensation was diminished on 
the right L5-S1 distributions compared to the left.  Motor 
function was 5/5.  

In a separate neurologic examination also conducted in June 
2002, the veteran had normal tone in all extremities.  He 
could stand on his toes, heels and squat.  He could stand on 
each leg individually.  However, on formal muscle testing, 
breakaway weakness was present in the right hip flexors and 
leg flexors.  Reflexes were 2/4 at the patellar and Achilles.  
Toes were downward going.  The veteran had difficulty with 
heel to shin due to complaints of back pain.  He reported 
decreased sensation to light touch over the entire right leg 
and decreased cold sensation on both legs, more prominent on 
the right.  Vibration and proproception were decreased in the 
lower extremities.  The veteran could arise from his chair 
without difficulty.  He ambulated with a cane and wore a 
large thoracic brace.  

Following the examination, it was commented that the 
veteran's herniated disc in no way accounted for the current 
neurological findings.

A July 2002 VA outpatient treatment report noted the 
veteran's request for a scooter.  

An EMG performed in September 2002 showed abnormal findings.  

In an April 2003 letter, Dr. V. A. C. commented that the 
veteran had been totally incapacitated by his low back pain 
over the past year.  It was commented that the veteran was 
only able to perform the activities of everyday living.  

Private treatment records dated through 2004 reflect 
continued complaints of low back pain with radiculopathy, 
worse in the right leg than the left.

The veteran was most recently examined by VA in February 
2005.  At that time, the veteran reported pain rated as an 8 
out of 10 in intensity.  It radiated into the posterior legs, 
greater in the right leg.  The duration of his pain was 
several hours.  He described such pain as achy, but it could 
have a sharp quality as well.  Stair climbing and walking 
precipitated his pain.  Additionally, any activity involving 
lumbar motion bothered him.  Medications, whirlpool, moist 
heat and position changes all helped his symptoms.  

The veteran also reported flare-ups of back pain, measuring a 
10 out of 10 on the pain scale.  Such flare-ups occurred with 
activity.  He also reported episodes of falls due to leg 
weakness.  

Regarding the lower extremities, he had symptoms of pain and 
his muscles were tense.  Although he did not have muscle 
spasms at the time, the examiner felt them and they were very 
tight in the bilateral paraspinous lumbar muscles, worse on 
the right.  The examiner found the muscle pain and tenseness 
to be moderately severe.  It was further noted that the 
veteran displayed decreased lumbar lordosis.  

Objectively, the veteran had forward flexion from 10 to 60 
degrees, with pain at the 60-degree mark.  His extension was 
-10 degrees, which signified that he was forward flexed 10 
degrees and could not extend backward.  Lateral flexion was 
from 0 to 20 degrees bilaterally with pain at the end points.  
Rotation was from 0 to 30 degrees bilaterally with no 
complaint of pain.  There was increased pain with repeated 
motion.  Also, with flares there was decreased muscle 
endurance and increased low back pain.  

Regarding the veteran's daily activities, his back pain 
prevented him from sleeping in his bed.  Instead, he had to 
sleep in a recliner type chair.  Also, his wife provided 
assistance with doffing and donning his shoes and aided him 
in stepping in and out of the bathtub.  Furthermore, the 
veteran's distance ambulation was limited secondary to low 
back pain.  The veteran was unemployed and his low back pain 
caused him to quit prior employment.  It was noted that the 
veteran's low back pain had not required bed rest over the 
past year.  It was also noted that weakness, excessive 
fatigability, incoordination and pain all affected the 
veteran to a moderately severe degree.  

The veteran also received a VA neurologic examination in 
February 2005.  On physical examination, the veteran could 
not walk in tandem fashion on his heels and toes but could 
bear weight on his heels and toes for a few seconds.  He had 
normal ankle jerk bilaterally and normal deep tendon 
reflexes.  There was decreased sensation down the posterior 
lateral leg into the bottom of the foot, greater on the right 
leg.  There was also decreased sensation to touch.  

Regarding motor strength, there was no decrease in power in 
the feet, or with dorsiflexion or great toe dorsiflexion in 
either foot.  There was also no decrease in strength with 
plantar flexion of the great toe of either foot.  There was 
no evidence of muscle atrophy.  He had positive straight leg 
raise at 40 degrees bilaterally.  Lasegue's sign was 
negative.  There was no paralysis of L4, L5 or S1.  

The VA examiner commented that the veteran displayed 
radicular findings in both lower extremities, with the only 
neuropathic findings being chronic severe decreased 
sensation.  In closing it was noted that the veteran had no 
leisure activities as he had to give up sports and hunting.  
He was also unable to do chores at home due to chronic pain.  

Analysis

The veteran is claiming entitlement to a rating in excess of 
40 percent for his service-connected low back pain syndrome.  
At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated by analogy pursuant to Diagnostic 
Code 5295, for lumbosacral strain.  However, that Code 
section does not afford an evaluation in excess of 40 
percent.  Similarly, Diagnostic Code 5292, concerning 
limitation of motion of the lumbar spine, provides a maximum 
benefit of 40 percent.  Thus, an increased rating is not 
possible under that Code section.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

In the present case, a January 1999 VA examination does 
indicate muscle spasms.  Moreover, a February 1999 VA 
outpatient treatment report showed decreased sensation to 
light touch and pinprick on the lateral aspect of the left 
calf.  Furthermore, a June 2002 VA neurologic examination 
revealed positive straight leg raise, decreased reflexes and 
decreased vibration and proproception in the lower 
extremities.  Finally, a September 2002 EMG showed abnormal 
findings.

Despite the findings noted above, the veteran's neurologic 
disability picture does not warrant the next-higher 60 
percent evaluation under the old version of Diagnostic Code 
5293.  Indeed, no sensory loss was detected at a January 1999 
VA examination.  Moreover, a July 1999 private treatment 
record indicated an intact sensory examination.  At that 
time, his reflexes were 2+ and symmetrical.  Further, in a 
June 2002 VA neurologic examination, the veteran's toes were 
downgoing.  
At that time, the veteran could stand on his toes, heels and 
squat.  He could also stand on each leg individually.  Due to 
these findings, it is concluded that the currently assigned 
40 percent rating is appropriate for the period in question, 
and adequately accounts for the neurologic symptomatology 
shown in the records.  

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 40 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In so finding, it is acknowledged that the veteran's 
low back disability was described as "totally 
incapacitating" by Dr. V. A. C. in an April 2003 statement.  
However, in that same communication, Dr. V. A. C. indicated 
that the veteran was capable of performing all activities of 
daily living.  There was no mention that bed rest was 
required any time within the past year.  

Based on the foregoing, then, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back pain syndrome.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  

In the present case, the evidence supports a finding of 
severe limitation of motion.  Indeed, the veteran could only 
forward flex to 20 degrees and could only extend to 15 
degrees, per the June 2002 VA examination.  Side bending was 
only to 10 degrees.  Moreover, the evidence establishes that 
the veteran was additionally limited by pain.  Indeed, he 
took several prescription medications and underwent epidural 
steroid injections, with little relief from his symptoms.  He 
had to avoid bending, lifting and twisting and restrictions 
were placed on his driving, as demonstrated by a May 2002 
treatment noted written by Dr. V. A. C.  Finally, as 
indicated at the June 2002 VA examination, the veteran 
required a cane for ambulation and also wore a large thoracic 
brace.  

Based on the above findings, a 40 percent rating for the 
orthopedic manifestations of the veteran's low back pain 
syndrome is warranted under Diagnostic Code 5292.  The 
consideration of pain is appropriate and conforms to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  

No alternate Code sections afford a rating in excess of 40 
percent for the orthopedic manifestations of the veteran's 
low back pain syndrome.  Indeed, as the medical evidence does 
not demonstrate functional impairment comparable to 
ankylosis, even with consideration of additional functional 
impairment due to pain, Diagnostic Codes 5286 and 5289 are 
not for application.  Moreover, Diagnostic Code 5295, for 
lumbosacral strain, does not provide a rating in excess of 40 
percent.  There are no other relevant Code sections to 
consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back pain syndrome.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8520-8530 are potentially applicable.  

As previously noted, a February 1999 VA outpatient report 
showed decreased sensation to light touch and pinprick on the 
lateral aspect of the left calf.  
A July 1999 private treatment report showed an intact sensory 
examination.  The veteran's reflexes were 2+ and symmetrical.  
Moreover, upon VA examination in June 2002, the veteran had 
normal tone in all extremities.  He could stand on his toes, 
heels and squat.  He could stand on each leg individually.  
Formal muscle testing, breakaway weakness was present in the 
right hip flexors and leg flexors.  Reflexes were 2/4 at the 
patellar and Achilles.  His toes were downward-going.  The 
veteran had difficulty with heel to shin due to complaints of 
back pain.  He reported decreased sensation to light touch 
over the entire right leg and decreased cold sensation on 
both legs, more prominent on the right.  Vibration and 
proproception were decreased in the lower extremities.  
Finally, a September 2002 EMG showed abnormal findings.

The Board finds that the medical evidence detailed above 
warrants a finding of no more than moderate neurological 
manifestations of the veteran's service-connected low back 
pain syndrome.  A finding of severe neurologic difficulty is 
not warranted in light of the numerous normal findings, as 
described above.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, and 8526.  All remaining potentially relevant 
Code sections provide only 10 percent evaluations.  Thus, the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 8520, 8521, 8524, or 8526 for the neurologic 
manifestations of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back pain syndrome.  It has been determined that the veteran 
is entitled to a 40 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 20 percent evaluation under Diagnostic Code 8520, 8521, 
8524, or 8526 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
However, in the present case, the veteran is not service-
connected for any other conditions.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 20 percent 
(neurological manifestations of his low back disability) an 
evaluation of 50 percent is derived.  This combined rating 
exceeds the combined 40 percent evaluation rating currently 
in effect for this period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 20 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for the orthopedic manifestations of 
his service-connected chronic lumbosacral strain with 
degenerative disc disease and radiculopathy for the period 
from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  In this vein, it is noted that, 
per an April 2005 rating decision, the veteran was granted 
two 20 percent ratings for sensory neuropathy of the left and 
right lower extremities, effective September 26, 2003.  As 
such, the 10 percent separate rating established beginning 
September 23, 2002, ceases after September 25, 2003, and is 
essentially replaced by this new award.  Therefore, the 
veteran continues to receive separate ratings for his 
orthopedic and neurologic manifestations of a low back 
disability, but only the orthopedic rating stems from the 
instant decision.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

Entitlement to a rating in excess of 40 percent for low back 
pain syndrome, prior to September 23, 2002, is denied.

Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the veteran's low back pain 
syndrome, from September 23, 2002, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a separate 20 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
low back pain syndrome, from September 23, 2002, through 
September 25, 2003, is granted, subject to the applicable law 
governing the award of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


